Citation Nr: 0900279	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision.  

In January 2008, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently has service connection for 
chondromalacia left patella, rated as 30 percent disabling; 
left ankle fusion with osteomyelitis associated with 
chondromalacia left patella, rated as 30 percent disabling; 
arthritic changes, right ankle, rated as 20 percent 
disabling; and mild degenerative changes, right knee, rated 
as 10 percent disabling; the combined evaluation for 
compensation is 70 percent with consideration of the 
bilateral factor.  

3.  The service-connected disability picture is shown to more 
nearly approximate a level of overall impairment that results 
in the veteran being precluded from performing all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a total rating based on individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The veteran is currently service connected for distinct left 
knee and ankle disabilities, each rated as 30 percent 
disabling; a right ankle disability, rated as 20 percent 
disabling; and a right knee disability evaluated as 10 
percent disabling, resulting in a combined 70 percent 
evaluation when the bilateral factor is applied to the 
process.  38 C.F.R. § 4.25, 4.26.  

Accordingly, he meets the schedular threshold for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a), as 
detailed above.  

Therefore, the issue for resolution is whether the veteran is 
shown to be prevented from securing or following a 
substantially gainful occupation as a result of his service-
connected disability alone.  

"Substantially gainful employment" is defined as employment 
at which nondisabled individuals earn their livelihoods with 
earnings comparable to the particular occupation in which the 
veteran resides.  See M21-1MR IV.ii.2.F.24.d.  

Here, the claims file shows that the veteran has been, in 
fact, unemployed since approximately January 2004.  The 
question for resolution is whether he is unemployable due to 
his service-connected disabilities.  

In that regard, for a veteran to prevail, the record must 
reflect some factor that takes the his case outside the norm; 
the sole fact that he is unemployed or has difficulty finding 
employment is not enough, since a high rating (such as the 70 
percent combined rating in this case) is in itself 
recognition that the impairment makes it difficult to obtain 
and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Consideration may be given to a veteran's education, 
training, and special work experience, but not to his age or 
any impairments caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. at 363.  

Here, the evidence as a whole shows that the veteran's 
service-connected disabilities currently are productive of a 
disability picture that render him unemployable.  

A November 2005 VA medical center (VAMC) orthopedic treatment 
note by a physician assistant-certified (PA-C) explains that, 
from an orthopedic standpoint, the veteran is totally 
disabled from working due to his knee arthrosis and his 
chronic wounds.  

In addition, a January 2007 treatment note shows that the 
veteran was issued a straight cane for ambulation in more 
confined spaces and indoors; he was issued a wheeled walker 
for longer distances.  

A December 2007 hospital discharge summary shows that the 
veteran fell and fractured his hip after his knee gave out.  

In connection with his claim, the veteran underwent a VA 
examination in August 2008.  The examiner, a physician, did 
not have the claims file for review, but reviewed the 
veteran's relevant history and current complaints.  She also 
performed a thorough clinical examination and noted her 
observations.  

The veteran complained that "moving around a lot" 
precipitates periods of pain flares lasting 1 1/2 hours.  He 
could walk about 75 feet and could not do jobs around the 
house like lifting and painting.  Moreover, his son-in-law, 
who was present during the examination, reported that the 
veteran was unsteady walking.  

On examination, the examiner could not measure the veteran's 
weight since he was too unsteady to stand on the scale.  
Plus, the veteran had to remain in a wheelchair for the 
physical examination because he could not stand up to get to 
the examination table.  

Based on her examination, the examiner opined that the 
veteran's service-connected bilateral knee and ankle problems 
would have an adverse effect on a physical occupation more 
than a sedentary occupation.  

In a September 2008 addendum opinion, the same examiner 
reviewed an X-ray report, then clarified that the service-
connected chronic and progressive knee and ankle 
osteoarthritis (OA) affected the veteran's ability to work in 
a physical occupation because each prevent him from being 
able to stand for long periods of time, and together made it 
even more difficult.  

She also explained that his service-connected disabilities 
separately affected his ability to work in a sedentary 
occupation because each prevented him from being able to sit 
for long periods of time due to the need to get up and 
stretch.  In addition, she noted that combined they made it 
even more difficult.   

Later in September 2008, the examiner was provided the claims 
file for review.  Thereupon, she revised her earlier opinion 
by stating that although the veteran's knees and ankles would 
preclude gainful physical employment, those disabilities 
would not restrict him from sedentary employment.  

The Board these contradictory medical opinions by the same VA 
examiner are medical conclusions that the Board cannot ignore 
or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  

The Board's duty is to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the VA examiner's August 2008 
examination report and September 2008 addendum opinion the 
most probative medical evidence.  Although the examiner did 
not have the claims file for review during her first 
examination, a failure to review the claims file does not 
always render a medical opinion inadequate.  See Nieves-
Rodriguez, No. 06-0312 (U.S. Vet. App. December 1, 2008); 
Snuffer v. Gober, 10 Vet App 400 (1997).  

Importantly, the VA examiner reviewed the veteran's self-
reported history, which the Board finds credible and 
consistent with the evidence of record.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The VA examiner's August 2008 opinion and September 2008 
addendum are also highly probative since she performed a 
thorough clinical examination, including review of X-ray 
reports, and provided a detailed clinical rationale for her 
conclusions.  

In contrast, although she reviewed the claims file before 
rendering her later September 2008 opinion, the opinion was 
conclusory in nature.  Since she provided no rationale, it is 
a bare conclusion, which has limited probative value.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).   

The Board has also considered the lay evidence of record.  In 
particular, the veteran indicated his belief in a in a 
September 2006 statement that he is unemployable due solely 
to his bilateral knee condition and secondary hip and ankle 
problems.  

In conclusion, based on a careful review of the record, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's service-connected disabilities, alone, 
have rendered him unable to pursue or maintain gainful 
employment.  

Accordingly, by extending the benefit of the doubt to the 
veteran, a TDIU rating is warranted.  38 C.F.R. § 4.7.  


ORDER

A total compensation rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the regulations governing the award of 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


